Filed 7/16/15 P. v. Meador CA2/2
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                        DIVISION TWO


THE PEOPLE,                                                                   B261953

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. A024346)
          v.

GORDON DALE MEADOR,

          Defendant and Appellant.



THE COURT:*

          Defendant Gordon Dale Meador pled guilty in 1982 to burglary, robbery, and first
                                                                                                         1
degree murder (Pen. Code, §§ 187, 190.2, subd. (a)(17), 211, 459), and was sentenced to
life without possibility of parole. Thirty years later, defendant filed a petition for writ of
habeas corpus requesting DNA testing pursuant to section 1405, and the trial court
appointed counsel to investigate and if appropriate, file a motion for DNA testing.
Counsel determined that the requested DNA evidence was destroyed by the Los Angeles
Police Department in 1993, negating the necessity for a DNA testing motion. The trial
court ordered the case closed pursuant to counsel’s request and relieved counsel of
*
          ASHMANN-GERST, Acting P.J., CHAVEZ, J., HOFFSTADT, J.

1         All further references are to the Penal Code unless otherwise indicated.
record. Defendant requested reconsideration of the court’s order and asked that the
victim’s body be exhumed for testing for semen in the body that defendant contended
would show he was not the killer. The trial court advised defendant by letter that no
further action would be taken on the matter.
       Defendant then filed a “motion to reconsider ordering DNA testing and exhuming
the body of [the victim].” The motion was based on section 1405 and also included a
Trombetta/Youngblood motion. (California v. Trombetta (1984) 467 U.S. 479; Arizona
v. Youngblood (1988) 488 U.S. 51.) The trial court denied the motion, finding that the
DNA sought for testing was no longer available, and that defendant had not established a
reasonable likelihood that the victim’s body was in a condition that would permit DNA
testing. Defendant timely appealed the trial court’s denial of his motion for
reconsideration.
       We appointed counsel to represent defendant on this appeal. After examination of
the record, counsel filed an opening brief pursuant to People v. Wende (1979) 25 Cal.3d
436 (Wende), raising no issues. On June 1, 2015, we advised defendant that he had 30
days within which to personally submit any contentions or issues that he wished us to
consider. After defendant was notified of his counsel’s brief, he filed his own letter brief
with the points and argument he wished to have considered.
       We have reviewed the entire record and defendant’s letter brief and have found no
arguable issues. As the trial court noted, in order to be entitled to DNA testing, defendant
must affirmatively establish that “[t]he evidence to be tested is available and in a
condition that would permit the DNA testing requested in the motion” and that the
requested DNA testing results would raise a “reasonable probability” that the defendant
would have received a more favorable outcome had the results been available at the time
of conviction. (§ 1405, subds. (g)(1), (g)(5).) Here, the original DNA evidence was
destroyed in 1993, rendering it unavailable for testing, and defendant established no
reasonable likelihood that the condition of the victim’s body, after decomposing for
33 years, would permit new DNA testing. Moreover, it is not reasonably probable
defendant would have received a more favorable result if DNA testing had been available

                                               2
at the time of his conviction because he pled guilty to all of the charged crimes and was
not charged with any sex crime. Defendant therefore cannot establish that he is
statutorily entitled to DNA testing. Defendant raised his Trombetta/Youngblood claim
for the first time in his motion for reconsideration. Even if we overlook the procedural
impropriety of using this procedural device (Code Civ. Proc., § 1008), this claim is
without merit because there was no indication that the police acted in bad faith in
destroying the original evidence. The failure to preserve only potentially useful evidence
is not Trombetta/Youngblood error. (People v. Roybal (1998) 19 Cal.4th 481, 510.)
       We are satisfied that defendant’s appellate attorney has fully complied with his
responsibilities. (People v. Kelly (2006) 40 Cal.4th 106, 109–110; Wende, supra, 25
Cal.3d at p. 441.)
       The appeal is dismissed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3